Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


     Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s)   being directed to a neural network or describing a function of a neural network. The examiner contends that the claims are directed to “abstract ideas” in that  neural networks are plurality of mathematical models  designed to perform statistical and other mathematical processes. This judicial exception is not integrated into a practical application because the claims do not show how an improvement is made over the prior art. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because  the claims as a whole are directed to inputting time variant and time invariant information to a Recurrent Neural Network for predicting certain outcomes. The  claims contain basic language of Neural Network regarding input layers referred to as MPL,  the hidden layer, RNN unit as a hidden RNN, and output layer.  At para. 23, the specification states that it was known that RNNs are ideal for solving the prediction issue due to graphing in the temporal domain.
    The claims further do not show an improvement in any functionality with a physical element and are directed toward abstract concepts using mathematical models. 

 For example, para. 22, of the specification makes the statement that CNN’s have not been suitable for inputs  regarding time, but rather, at para. 23, RNNs are more suitable for this task. Therefore, the invention appears to be claiming the use of RNNs.


                                                            112F Invocation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

  The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: RNN units  and the MLP as recited in claims 1-3, 6, 7-9, 11 and 15-17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


                                                         112a Rejection
Claim 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
    At paragraph 13 of the specification,  the applicant claims that the present invention can process time variant data and time invariant data … to generate accurate time series predictions, but it is unclear from the specification how this is done. With the exception of feedforward neural networks, it is not clear from the specification why applicant’s method is more accurate than other RNNs or any combination of circuits using RNNs. Furthermore,  the invention appears to be directed to predicting a drug’s content in blood plasma based on  drug absorption, distribution, metabolism and excretion which would be a function of the drug known to be in the human body which would also affect predictability. It is unclear to how figures 1 and 3 are improvements when neither considers the drug in question, but rather the time of its application.

       

                                             112b Rejection
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

     In claim 1,  the last limitation recites that the MLP and RNN are “collectively configured to generate….”  This language is vague and indefinite.  The claims do not specifically set forth how the MLP and RNN are connected to render the outcome applicant anticipates as being novel. 

     In claim 6, change MPL to MLP, there is no antecedent for MPL.

     In claim 11,  the last limitation recites, “… generating  one or more time series predictions based partially”… on MLP and RNN outputs. 
This language as well is vague and indefinite because it fails to recite specifically how the components are connected and suggest that there are other elements which contribute to the prediction. 


                                            112d Rejection

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
     Claims 8 and 16 refer to “ the RNN unit comprises a regular RNN unit”.  This language does not appear to further limit the claim upon which each depends.
     Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



                                             Art Rejections

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9  and 11-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah (2019/0354836).

With respect to claim 1, Shah teaches a neural network having multi layer perceptron 120 configured to receive a first type of external data and process the first type of data to generate an output, see figure 7.

Shah teaches and RNN unit 150 configured to  receive  a portion of the output 145 and a second type of external data yi(t).  Shah teaches processing  the multi-level perceptron with LSTM and GRUs as recited in paragraph 58 so that data at the output of the LSTM and GRUs are output to second type of networks/gates for generating an RNN output. 

Shah teaches the generation of time series information, see  para. 60, beginning at line 8, based on output date of the combined RNN and MLP networks. This information includes time series predictions as recited  at  para. 58, last four lines and para. 61, last four lines.
With respect to claim 2  it is inherent in all neural networks to have a input layer, at least one hidden layer and an output layer. Since, Shah teaches the use of RNN which are neural networks,  the use of the distinct layers are inherent within the teaching of Shah.
  With respect to claim 3, Shah teaches the use of a hidden layer, see para. 40.

 With respect to claims 4 and 12, Shah teaches the use of external signals being time invariant, see para. 50 and 58 where the signals are multi-variate time series. 

  With respect  to claims 5 and 13, Shah teaches the use of processing external data as time variant data, see para. 55, beginning at line 13.

With respect to claims 6 and 14,  Shah teaches the claimed subject matter including the generation of time series predictions, see para. 58, last five lines regarding “time series analysis and forecasting.”  See also figures 7 and 9.

With respect to claims 7 and 15, Shah teaches LSTM as part of the RNN, see para. 58.

With respect to claims 8 and 16, Shah teaches using RNN units, see paras. 33-36.

With respect to claims 9 and 17, Shah teaches  the use of GRUs as claimed, see para. 40.

With respect to  claim 11, Shah teaches method whereby  a neural network having multi layer perceptron 120 is  configured to receive a first type of external data and process the first type of data to generate an output, see figure 7.
Shah teaches and RNN unit 150 configured to  receive  a portion of the output 145 and a second type of external data yi(t).  Shah teaches processing  the multi-level perceptron with LSTM and GRUs as recited in paragraph 58 so that data at the output of the LSTM and GRUs are output to second type of networks/gates for generating an RNN output. 
    Shah teaches RNN units that use at least a portion of the output of the multi-layer perceptron, from the input layer, as the input to at least one hidden layer of the RNN. 
 Shah teaches LSTM and GRUs for processing the outputs of the MLP and the second external data to generate an RNN output, see at least paras. 60 and 61.


Shah teaches the generation of time series information, see  para. 60, beginning at line 8, based on output date of the combined RNN and MLP networks. This information includes time series predictions as recited  at  para. 58, last four lines and para. 61, last four lines.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Berner (WO99/58050).
     Shah teaches all of the subject matter except for the specific teaching of using neural networks for predicting concentration of drugs. 
     Berner teaches using neural networks to predict the concentration of proteins in plasma.
     Berner teaches that  number of mathematical methods for predicting future or past measurements can be used in the practice of the invention. For example, linear or nonlinear regression analyses, time series analyses, or neural networks can be used to predict  such measurements. A number of other physiological variables may be predicted using the above techniques. For example, these prediction methods can be used to time forecast those physiological variables that cannot be measured in real-time, or that demonstrate frequent fluctuations in their data. Examples of physiological functions and the variables that characterize them include, but are not limited to, cerebral blood flow (in the treatment of stroke patients) which is related to blood viscosity and the concentrations of plasma proteins.
    Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use RNN  prediction model as set forth in Shah, to predict  the amount of a substance in the blood stream as this teaching is clearly set forth in Berner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/           Primary Examiner, Art Unit 2664